A rehearing having been granted in this case, the following additional opinion was filed : Mr. Justice Sheldon: A rehearing having been granted in this case, a reargument has been had and the cause further considered. The decision of the case, by the former opinion, was rested mainly on the ground that Weirman, a prior grantee in defendant’s chain of title, was a bona fide purchaser for a valuable consideration. It is suggested that there was an error in that opinion in considering a certain receipt there adverted to as evidence upon the question of payment of the purchase money by Weir-man. It admits of doubt whether the proof was sufficient of the payment of such purchase money, but, as we find another satisfactory ground for arriving at the same conclusion, we will not further consider the question as to the sufficiency of such proof. Gibbons, the trustee in the trust deed from Sharp, sold the land to Cranston, under the power contained in the trust deed, on June 17, 1857, for $170. Three months after this sale, September 16,1857, Caldwell levied his attachmentwrit against Sharp upon the land, as the land of Sharp. Admitting it to be true, as claimed by appellant, that the sale by the trustee, Gibbons, was a sale indirectly to himself, through the agency of Cranston, such sale passed the legal title to Cranston. The sale would not have been void, but the purchaser would have taken the legal estate subject to the equity of having the sale set aside, if the owner of the equity of redemption at the time of the sale, himself, in a reasonable time, chose to say he was not satisfied with it, on his filing a bill in chancery for the purpose. 1 Perry on Trusts, sec. 334; 2 id. 602, sec. 787; Campbell v. Walker, 5 Vesey, 680 ; Jackson v. Walsh, 14 Johns. 406; Charles v. Dubose, 29 Ala. 367; Rice v. Cleghorn, 21 Ind. 80 ; Hill on Trustees, 536 ; Thorp v. McCullum, 1 Gilm. 614. Sharp, the maker of the trust deed, never exercised any option he might have had to avoid the sale by Gibbons to Cranston, but, for aught that appears, has ever been content therewith. It follows, then, that, at the time of the levy of Caldwell’s writ of attachment, Sharp had but an equity in respect to the land. The legal title was in Cranston, under the sale and conveyance to him by Gibbons. The law is settled in this State that, prior to the statute of March 31, 1869, upon this subject, equitable interests in land were not subject to attachment. Lowry v. Wright, 15 Ill. 95; West v. Schnebly, 54 id. 523; May v. Baker, 15 id. 91. Farrar, the appellant, then, acquired no title or interest in the land under the attachment proceedings. It is urged that the relief granted Payne on the cross-bill, in setting aside the deed from Forsythe and Lincoln to Farrar, as a cloud on Payne’s title, was erroneous, for want of evidence that the deed did not convey a valid title; that it was for Payne to prove that the title purported to be conveyed by the deed was invalid, and not for appellant to show it to he valid. The original bill alleged that Farrar held the title to the land through the attachment proceedings, and, also, by purchase from Lincoln and Forsythe; that Farrar entered into possession under the deed from Lincoln and Forsythe, who had theretofore been in possession under claim and color of title for the eight years immediately preceding September, 1871, and had paid all taxes thereon for seven years prior thereto; that, afterward, Payne took possession as a trespasser, and retains possession as such. The cross-bill of Payne set up that he was the owner in fee of the land; that no title passed to Farrar by virtue of the deed from Lincoln and Forsythe, and prayed for its removal as a cloud upon Payne’s title. Payne showed, by the proof, a connected chain of title from the United States to himself, in fee simple. Unless the appellant could show some better title, in some way, Payne’s title would prevail, and he would be entitled to a decree finding title in him. The deed of Forsythe and Lincoln was not connected with any source of title, and was merely a color of title, available of, only, under some limitation law, or as showing the extent of any actual possession. Ho bar by limitation was established or attempted to be established. The title to Payne, derived from the United States, was sufficient evidence to found the decree upon as'against any claim of title under this deed from Lincoln and Forsythe, and, as a consequence, it would seem to have the deed thus interposed disposed of as a cloud upon the title of Payne. The decree does not purport to set aside any tax title, but adjudges the title to the land to be in Payne, and decrees that the deed from Forsythe and Lincoln to Farrar, as well as the other deeds to the latter under which he claims title, are clouds upon Payne’s title, and are null and void against it. We see no error in this. It is urged that Farrar was a trustee of Mrs. Eaton, in taking this deed to himself from Lincoln and Forsythe, and that she should have been made a party. If he was such trustee, she was represented by him in court. In all other respects, we adhere to our former opinion, not finding sufficient reason, upon further consideration, to vary therefrom, and the decree of the court below is affirmed. Decree affirmed.